DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung U.S. Publication Number 2011/0291821.
Regarding claims 1, and 11, Chung discloses a haptic device with features of the claimed invention including an electronic device or the provision of a method of detecting application of a force to an electronic device, by determining a resonance frequency of an actuator (see paragraph 12, or claim 2), in the device to obtain the presence of a force applied to the electronic device, and executing various predetermined functions in response to the magnitude of the determined applied force (see, for example, paragraph 50). All actions are made by processor.  Chung does not explicitly recite an actuator, however, it would have been obvious for a skill artisan, before the effective filing date of the invention to recognize that the processor system internally utilizes an actuator for performing and manipulation various operations. 

Regarding claims 4, 14, all actions are perfumed while a user is holding the electronic device with various touch pressures. 
	Regarding claims 5-6, 15, the determination of resonance frequency in various pressure of the touch (different forces of holding or squeezing) is inherently indicative of the provision of an instruction, by the processor, to drive determined and required driving voltages for each case.  
 Regarding claims 7-8, 16-17, a change in the resonance frequency corresponds to a change of the amount of the applied force over a limit of similar range.
Regarding claims 9, 18, the change in the resonance frequency is a decrease in the resonance frequency (see paragraph 43).  
Regarding claims 10, 19, the squeezing (the pressure of the touch) is considered in determining the resonance frequency (see paragraph 0039 or 0043).  
Regarding claim 20, it is well known in most of electronic devices to adjust the various operations based on power availability of the device.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, February 12, 2021